EXHIBIT 10.22

GOLD KIST INC.

SUMMARY OF NAMED EXECUTIVE OFFICER COMPENSATION

ARRANGEMENTS

The Compensation Committee of the Board of Directors of Gold Kist Inc. (the
“Company”) approved the following base salaries for fiscal 2007 for the named
executive officers listed below (the “Named Executive Officers”). Mr. Bekkers
and Mr. Stimpert are each a party to an employment agreement with the Company.
Copies of such employment agreements have been filed as exhibits to the
Company’s Current Report on Form 8-K dated January 24, 2005 and the agreements
are incorporated by reference herein. Each of the other Named Executive Officers
is an “at-will” employee of the Company and is not a party to a written
employment agreement with the Company.

 

Named Executive Officer

   Base Salary

John Bekkers

   $ 820,000

Michael A. Stimpert

   $ 400,700

William T. Andersen

   $ 267,200

Donald W. Mabe

   $ 310,700

Stephen O. West

   $ 314,700

In addition the Compensation Committee approved a grant of stock appreciation
rights and performance shares to each of the Named Executive Officers pursuant
to the Gold Kist Inc. 2004 Long-Term Incentive Plan (the “LTIP”).

 

Named Executive Officer

   Stock Appreciation
Rights    Performance
Shares

John Bekkers

   43,690    27,099

Michael A. Stimpert

   13,695    8,494

William T. Andersen

   9,132    5,664

Donald W. Mabe

   10,641    6,600

Stephen O. West

   10,641    6,600

The material provisions of the LTIP are described in and a copy of the LTIP has
been filed as an exhibit to the Company’s Registration Statement on Form S-4
(Registration No. 333-116066), which is incorporated by reference herein. Copies
of forms of the related award agreements have been filed as exhibits to the
Company’s Current Report on Form 8-K dated January 24, 2005 and are incorporated
herein by reference.

Each of the Named Executive Officers is also eligible to participate in the
Company’s Executive Management Incentive Plan (the “MIP”). The material
provisions of the MIP are described in and a copy of the MIP has been filed as
an exhibit to the Company’s Registration Statement on Form S-4 (Registration
No. 333-116066), which is incorporated by reference herein. A description of the
performance goals under the MIP is contained in the Company’s Current Report on
Form 8-K dated January 24, 2005 and this description is incorporated by
reference herein.

Each of the Named Executive Officers, other than Mr. Bekkers and Mr. Stimpert,
is also a party to a written Change-in-Control Agreement with the Company, the
material provisions of which are described in and the form of which is filed as
an exhibit to the Company’s Current Report on Form 8-K, dated January 24, 2005.
Such description and exhibits are incorporated by reference herein.

As described in the Company’s Registration Statement on Form S-1 (Registration
No. 333-116067), the Named Executive Officers are also eligible to participate
in the Company’s Pension Plan, Supplemental Executive Retirement Plan, and
welfare programs and other compensation programs that are generally provided for
the senior management personnel of the Company and its subsidiaries, as
determined by the Board of Directors from time to time. These descriptions are
incorporated by reference herein.